Title: To Alexander Hamilton from Samuel Hodgdon, 11 January 1800
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir,
            Philadelphia, 11 Jany. 1800.
          
          Last evening I received your letter of the 8th. Currant. On the 26th. August last twentyfive complete Suits of Clothes, and the same number of Arms and accoutrements were ordered for Captain Brocks’ Company, then at Fredericksburg, in Virginia, and on the 29th. of the same month they were forwarded to Baltimore, and from thence immediately by General Swan to their destination. I have no Knowledge of any requisition having since been made by Captn. Brock, and of course could not Know he was in want of a further supply. I will endeavour to inform myself what farther supply he may need, and if the information is obtained the Clothing shall go forward.
          I am, Sir, very respectfully, your most obedient Servant,
          
            Samuel Hodgdon
          
          Genl. Alexander Hamilton.
        